DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to a request for continued examination (“RCE”) filed 17 August 2022, on an application filed 26 February 2016, which claims domestic priority to a provisional application filed 9 March 2015.
Claims 1-21 were originally filed, and subject to a restriction/election requirement. Claims 12-21 have been withdrawn as drawn to nonelected inventions.
Claim 1 has been amended.
Claims 1 and 3-7 have been examined.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1 August 2022 has been entered.


Response to Amendments

The rejection of claims 1 and 3-7 under 35 USC 101 have been upheld. Please see below for further details.  


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
        
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
        
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: data acquisition module, document parsing module, episode of care visualization module and grouping module in claims 1 and 3-7.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim limitations data acquisition module, document parsing module, episode of care visualization module and grouping module has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder module coupled with functional language data acquisition, document parsing, episode of care visualization and grouping without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the various modules are described as software in paragraph 25 of the published application.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1 and 3-7 are drawn to a system that facilitates generating and editing episodes of care by grouping care events, comprising: an episode of care database that stores the established episodes of care describing medical treatment for a patient; a processor adapted to execute: a data acquisition module that collects medical events from one or more medical data systems; a document parsing module that extracts pertinent data and phrases from narrative medical reports contained within the one or more medical data systems, the narrative medical reports being associated with one or more medical events; an episode of care visualization module that displays to a user established episodes of care which include the one or more medical events and are retrieved from the database; and an episode of care construction user interface via which the user creates, extends and modifies an established episode of care in the episode of care visualization module, and a grouping module that automatically creates episodes of care and presents suggestions to the user for extending established episodes of care with vet unrelated medical events wherein the episode of care visualization module displays the episodes of care stored for a given patient as coalescing bars, wherein coalesced episodes of care are subsequently represented as a single episode of care, and further displays a dashboard showing a field displaying image measurements of the patient and laboratory results of a patient, and wherein the episode of care visualization module presents each episode of care as a horizontal bar element, with an x-axis representing time, in which separate medical events are denoted by icons, which is within the four statutory categories (i.e. a machine). 

Apart from the use of generic technology (discussed further below), each of these limitations describes activities that would normally be performed by medical personnel when sharing medical information: users would consider past episodes of care to create and present new episodes of care. As stated in the Revised Guidance, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) are an example of organizing human activity, and in particular a fundamental economic practice. (Revised Guidance, 84 Fed. Reg. at 52). The interactions medical personnel sharing medical information falls under this description. In sum, the subject matter of the independent claims are a fundamental economic practice, which is one of the certain methods of organizing human activity identified in the Revised Guidance. Accordingly, the claim recites an abstract idea.

When viewed in part or as a whole, the claims do not include additional limitations that are sufficient to amount to significantly more than the judicial exception. This is because the additional elements, other than the abstract idea per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

This judicial exception is not integrated into a practical application. In particular, the claim only recites the noted various structural elements implemented in various steps, and two additional elements – an episode of care construction user interface that allows the user to create, extend and modify an episode of care in the episode of care visualization module and wherein the episode of care visualization module displays the episodes of care stored for a given patient as coalescing bars, wherein coalesced episodes of care are subsequently represented as a single episode of care and further displays a dashboard showing a field displaying image measurements of the patient and laboratory results of a patient. The various structural elements processor (including database, processor, and the various modules) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of analyzing, extracting, receiving and implementing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitations directed to an episode of care construction user interface via which the user creates, extends and modifies an established episode of care in the episode of care visualization module and wherein the episode of care visualization module displays the episodes of care stored for a given patient as coalescing bars, wherein coalesced episodes of care are subsequently represented as a single episode of care and further displays a dashboard showing a field displaying image measurements of the patient and laboratory results of a patient generically provides an apply it function to the material, it does not specifically do anything but present a generic user interface as this step is nominal and insignificant. It does not integrate the mental process into a practical application.

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: Dependent claims merely further describe altering plans, storing data or receiving data input. Accordingly the dependent claims are directed to the same unapplied abstract idea, without significantly more.

Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being obvious over Green et al. (U.S. PG-Pub 2009/0037223 A1), hereinafter Green, in view of Rajasenan (U.S. Patent 8,073,731 B1), hereinafter Rajasenan, in view of Cave (U.S. Patent 8,340,981 B1), hereinafter Cave, further in view of Rastogi et al. (U.S. PG-Pub 2015/0039330 A1), hereinafter Rastogi.

As per claim 1, Green discloses a system that facilitates generating and editing episodes of care by grouping care events (Green, Figs. 9, 11 and 12.), comprising: 
an episode of care database that stores established episodes of care describing medical treatment for a patient (Green discloses a list of established episodes of care for a patient, see Fig. 12A #1230, 12B and 12C, and paragraphs 84-87. Fig. 9 discloses storing and accessing data in a database.); 
a processor adapted to execute (Fig. 9.): 
a data acquisition module that collects medical events from one or more medical data systems (Fig. 11 and paragraph 42, wherein received claims are generated into episodes of care. The claims are composed of medical events for patients that are being billed for, they are received from service provider computers, which would comprise one or more medical data systems, see paragraph 46. See also the acquisition of claims from various service providers of Fig. 4, which is then used to generate episodes of care.); 
an episode of care visualization module that displays to a user established episodes of care which include the one or more medical events and are retrieved from the database (Green, Figs. 12A-12C and paragraphs 84-87. Fig. 9 discloses storing and accessing data in a database.); 
an episode of care construction user interface via which the user creates, extends and modifies an established episode of care in the episode of care visualization module (Green, Figs. 12A-12C and paragraphs 84-87 discloses creating and modification of episodes of care by altering various information and OSRs attached to episodes of care. Note that paragraph 88 discloses specifically attaching new claims to existing patient episodes.); and
a grouping module that automatically creates episodes of care and presents suggestions to the user for extending established episodes of care with yet unrelated medical events (Green, Fig. 11, see extension suggestions of Figs. 12A-12B, wherein the system suggests to associate various episodes and various OSRs that were not previously associated/related with the established episode of care.);
wherein the episode of care visualization module displays the episodes of care stored for a given patient ... and further displays a dashboard showing a field displaying image measurements of the patient and laboratory results of a patient (Green, Fig. 18 discloses the visualization of episodes of care in various instance, see also Figs. 12A-12C and paragraphs 84-87. Green discloses presentation of patient history information, including laboratory test results in context with the displayed episode of care, see paragraphs 116-117 and Fig. 21B and claims 13 and 44. It is the Office’s position that a system enabled to display patient history information that displays laboratory results and considers historical imaging information, as in Green, paragraphs 54, 71 and 116-117, it would be obvious to arrive at displaying image measurements of the patient. Further, the Applicant’s selection of display of image measurements amounts to mere design choice as the system would functionally operate the same regardless of which type of data is displayed.);and
wherein the episode of care visualization module presents each episode of care as a ...  element, in which separate medical events are denoted by icons (Fig. 17, paragraphs 117 and 127 of Green discloses presentation of episodes as horizontal elements. Because the present claimset indicate that an episode of care is constructed of one or more medical events, therefore it would be old and well known to one of ordinary skill in the art to have an episode of care as representing one medical event.  The online Oxford Languages dictionary defines an icon as “a symbol or graphic representation on a screen of a program, option, or window, especially one of several for selection.” Fig. 17 of Green discloses a display of several selectable graphic representations of episodes of care and/or medical events, one of many, which would therefore be icons; note also Fig. 16 #1605. 

Green fails to explicitly disclose: 
a document parsing module that extracts pertinent data and phrases from narrative medical reports contained within the one or more medical data systems, the narrative medical reports being associated with one or more medical events, and
	consideration of episodes of care as coalescing bars, wherein coalesced episodes of care are subsequently represented as a single episode of care, 
display of a horizontal bar element, with an x-axis representing time.

Rajasenan teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide a document parsing module that extracts pertinent data and phrases from narrative medical reports contained within the one or more medical data systems, the narrative medical reports being associated with one or more medical events (Rajasenan, C6L22-29.) in order to deliver daily action plans to physicians caring for patients, see C6L16-17.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the patient health history processing system of Green to include providing a narrative report extraction module that extracts pertinent data and phrases from narrative medical reports contained within the one or more medical data systems, the narrative medical reports being associated with one or more medical events, as taught by Rajasenan, in order to arrive at a patient health history processing system that can deliver daily action plans to physicians caring for patients.

Cave teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide consideration of episodes of care as coalescing bars, wherein coalesced episodes of care are subsequently represented as a single episode of care (Cave discloses the representation of episodes of care as mergeable bars that are considered as a single episode of care once merged, see Figs. 6 and 7 and corresponding text. It is the Office’s position that a line would be a bar of limited height, and any difference between a line and a bar would comprise mere design choice. Further, Figs. 3-5 of Cave discloses the use of bar in consideration of a patient’s episode of care.) in order to arrive at a system “for physician efficiency measurement and patient health risk stratification utilizing variable windows for episode creation” (Cave, Abstract).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the patient health history processing system that delivers daily action plans of Green/Rajasenan to include consideration of episodes of care as coalescing bars, wherein coalesced episodes of care are subsequently represented as a single episode of care, as taught by Cave, in order to arrive at a patient health history processing system that delivers daily action plans that can provide “physician efficiency measurement and patient health risk stratification utilizing variable windows for episode creation” (Cave, Abstract).

Rastogi, however, teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to display information via a horizontal bar element, with an x-axis representing time (Rastogi, C30L58-67 discloses the use of Gantt charts in a medical communications system, which the present Application indicates are similar to the present claimed invention, see present specification at Paragraph 0028; the Office notes that Gantt charts are well known to be constructed with a horizontal bar element, with an x-axis representing time, see the Wikipedia entry on Gantt charts which shows Gannt charts being composed of horizontal bar elements on an x-axis representing time.), in order to provide an episode of care builder to process patient healthcare claims (Rastogi, Abstract.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the data presentation of Green/Rajasenan/Cave to include providing a Gantt chart, as taught by Rastogi, in order to arrive at a patient health history processing system that delivers daily action plans that can provide “physician efficiency measurement and patient health risk stratification utilizing variable windows for episode creation” and also add an episode of care builder to process patient healthcare claims (Rastogi, Abstract.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).

Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claims 3, 4 and 6, Green/Rajasenan/Cave/Rastogi disclose claim 1, discussed above. Green also discloses:
3. 	 wherein the grouping module is further adapted to present a list of matching episodes of care for each new medical event created since the user last opened the application (See extension suggestions of Figs. 12A-12B, wherein the system suggests associates various episodes and various OSRs, the Office notes that a planned OSR would be a medical event.);
4. 	wherein the processor is further adapted to receive input describing a user selection of one of the matching episodes (Green, Figs. 12A-12C and paragraphs 84-88.); and
6.  	wherein the grouping module automatically assigns a new medical event to an existing episode of care (Green, Fig. 11 and paragraph 42.).


As per claim 7, Green/Rajasenan/Cave disclose claim 1, discussed above. Green/Rajasenan/Cave also disclose wherein, when a new medical event is detected, the grouping module automatically provides a user the ability to create episodes of care by browsing active episodes of care (Green, Figs. 11 and 12A-12C, and paragraph 88.). Green/Rajasenan/Cave fails to explicitly disclose creating episodes by detecting potential similarities. 

Rastogi, however, teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to create episodes by detecting potential similarities (Rastogi, paragraph 84 presents similar episodes with similar events to a user creating a new episode of care.) in order to present related medical information to a user.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the data processing of Green/Rajasenan/Cave to include creating episodes by detecting potential similarities, as taught by Rastogi, in order to present related medical information to a user. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Green/Rajasenan/Cave/Rastogi, further in view of McNair (U.S. Patent 10,769,241 B1), hereinafter McNair.

As per claim 5, Green/Rajasenan/Cave/Rastogi disclose claim 3, discussed above. Green also discloses a processor receiving input, as disclosed above. Green/Rajasenan/Cave/Rastogi fails to explicitly disclose an indication of whether a confidence level of a matched of care in the list of matching episodes of care is lower than a pre-determined threshold.

McNair teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to utilize confidence thresholds in candidate matches (McNair, C18L10-34) in order to cluster similar patient records together so as to prescribe appropriate interventions based thereon (See C2L56-67.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the patient healthcare data processing system of Green/Rajasenan/Cave/Rastogi to include utilizing confidence thresholds in candidate matches, as taught by McNair, in order to arrive at a patient healthcare data processing system that can cluster similar patient records together so as to prescribe appropriate interventions based thereon. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Response to Arguments

Applicant’s arguments filed 15 July 2022 concerning the rejection of all claims under 35 U.S.C. 101 and 103(a) have been fully considered but they are not persuasive.


With regard to the rejection of the claims under 35 USC 101, the Applicant argues on pages 1-3 that:
The Examiner alleges that claimed features are directed to an abstract idea in the form of organizing human activity (specifically a fundamental economic practice). Applicant's representative respectfully traverses this allegation. At a minimum, the claimed episode of care visualization module that displays the episodes of care stored for a given patient as coalescing bars, wherein coalesced episodes of care are subsequently represented as a single episode of care is not a method of organizing human activity and is not a fundamental economic practice. Furthermore, the claimed processor and database do not equate to organizing human activity or a fundamental economic practice. Moreover, the functionality provided by the various claimed modules, etc., are not performable by humans no matter how the human activity might be organized and are not a fundamental economic practice. 
 
Moreover, the claimed innovation is clearly tied to a practical application, namely: generating and editing episodes of care by grouping care events, for visual presentation and manipulation by a user, and representing the episodes of care stored for a given patient as coalescing bars, wherein coalesced episodes of care are subsequently represented as a single episode of care. 

It is respectfully submitted that the claimed subject matter does not amount to an abstract idea, an even if it did, the subject claim features amount to significantly more than an abstract idea. Moreover, the claimed innovation is integrated into a practical application, i.e., generating and editing episodes of care by grouping care events, for visual presentation and manipulation by a user, and representing the episodes of care stored for a given patient as coalescing bars, wherein coalesced episodes of care are subsequently represented as a single episode of care. At a minimum, presentation of established episodes of care for manipulation (creation, modification, editing, etc.), as coalescing bars, wherein coalesced episodes of care are subsequently represented as a single episode of care qualifies as a practical application of the claimed innovation. 

Furthermore, the subject claims set forth additional elements (e.g., database, processor(s), user interface, etc.) that implement the alleged judicial exception with, or use the alleged judicial exception in conjunction with, a particular machine or manufacture (databases, processors, etc.) that is integral to the claim. Thus, even if the claimed subject matter were directed to an abstract idea (which applicant's representative does not concede), under the practical application exception of Revised Step 2A, the claimed subject matter is patentable. 

The Examiner alleges that the subject claims are "comprised of steps that health care workers do when sharing medical information and also in their head when processing medical data. The display of data (presentation of episodes of care), as claimed, merely provides insignificant extra solution activity. All of the hardware is composed of generic computing technology doing generic computing processes." Applicant's representative respectfully disagrees. At a minimum, the automated architecture of the subject claims is tied to a practical application in that the described calculations, visual representations, etc., are provided in real time and in a manner not performable by the human mind, let alone by healthcare workers during the course of their workday. It is simply not possible for a healthcare worker to perform the claimed functions or acts mentally with any accuracy in real time.

The Office respectfully disagrees. Please see the expanded 101 analysis of the claims above, issued in light of the amendments to the claims.

As shown above, the claims are directed to an abstract idea without significantly more. The limitations are presented in a vague and generic manner, and are comprised of steps that health care workers do when sharing medical information and also in their head when processing medical data. The display of data (presentation of episodes of care), as claimed, merely provides insignificant extra solution activity. All of the hardware is composed of generic computing technology doing generic computing processes.

Bascom indicates that “… when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements …” (11/2/16 Update), or, in other words, eligibility may be found in “non-conventional and non-generic arrangement of known, conventional pieces”. This is distinct from the present invention, which utilizes generic computing structure to perform generic computing functions that provides an obvious result in view of the prior art, as indicated above.

The mere application of generic computer components that are recited at a high degree of generality to an abstract idea does not amount to an improvement to another technical field. Additionally, simply adding insignificant data gathering steps that are tied to another technical field does not amount to an improvement to that technical field. Diamond v. Diehr. Example 25.

The claims are not directed to any other technological field other than processing of healthcare data. As described above, the claims are directed to an abstract idea. This abstract idea is only generally linked to a particular technological environment by reciting the generic computer components that are well known in the art as acknowledged by Applicant's specification.

Finally, besides the presentation of generic computing hardware and processes, there is nothing presented in the claims that require a computer or are beyond the ability of a human to do in their mind or in a business process. Humans can accumulate past treatments from patient information, merge appropriate treatments to consider as one and present that information.

The various structural elements processor (including database, processor, and the various modules) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of analyzing, extracting, receiving and implementing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitations directed to an episode of care construction user interface via which the user creates, extends and modifies an established episode of care in the episode of care visualization module and wherein the episode of care visualization module displays the episodes of care stored for a given patient as coalescing bars, wherein coalesced episodes of care are subsequently represented as a single episode of care generically provides an apply it function to the material, it does not specifically do anything but present a generic user interface as this step is nominal and insignificant. It does not integrate the mental process into a practical application. 

Indeed the entire description of the coalescing episodes of care in the present application is limited to the following information:  “Episodes of care may also be represented as branching bars, for instance, to visually denote that one episode was the clinical consequence of another pre-existing episode of care (similar to a Gantt Chart). Episodes of care may also be represented as coalescing bars, for instance, to represent that several episodes of care are to be considered one henceforth. The visual devices for representing branching and coalescing episodes of care may be distinct depending on the nature of the non-linear pattern.”

The limitation directed to a grouping module that automatically creates episodes of care and presents suggestions to the user for extending established episodes of care with yet unrelated medical events merely encompass what medical personnel would do when sharing medical information in order to determine associated episodes of care – they would associate new medical events to unrelated episodes based on similarity.

Accordingly, the statutory rejection is upheld.


With regard to the rejection of the claims under 35 USC 103, Applicant argues on page 3 that the cited references fail to disclose the amended material directed directed to displaying image measurements and laboratory results of patients.

The Office respectfully disagrees. Green explicitly discloses displaying laboratory results, as shown above, Green discloses presentation of patient history information, including laboratory test results in context with the displayed episode of care, see paragraphs 116-117 and Fig. 21B and claims 13 and 44.

Although Green fails to explicitly disclose displaying image measurements of the patient, it is the Office’s position that a system enabled to display patient history information that displays laboratory results and considers historical imaging information, as in Green, paragraphs 54, 71 and 116-117, it would be obvious to arrive at displaying image measurements of the patient. Further, the Applicant’s selection of display of image measurements amounts to mere design choice as the system would functionally operate the same regardless of which type of data is displayed.


In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Green, Rajasenan, Rastogi, Cave, Dang and McNair, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Action (18 May 2022, 16 February 2022, 27 September 2021, 4 June 2021, 1 February 2021 and 23 October 2020), and incorporated herein.


Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
12 September 2022